                                                                      Case 2:18-cv-01821-JCM-CWH Document 41 Filed 07/26/19 Page 1 of 2


                                                                  1   Kristina N. Holmstrom
                                                                      State Bar No. 10086
                                                                  2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                  3   2415 East Camelback Road, Suite 800
                                                                      Phoenix, Arizona 85016
                                                                  4   Telephone: (602) 778-3700
                                                                      Kristina.Holmstrom@ogletree.com
                                                                  5
                                                                      Attorneys for Mutual of Omaha Insurance Company
                                                                  6
                                                                  7                          IN THE UNITED STATES DISTRICT COURT
                                                                  8                                 FOR THE DISTRICT OF NEVADA
                                                                  9   STACEY KING, an individual,                       No. 2:18-cv-01821-JCM-CWH

                                                                 10                          Plaintiff,                 STIPULATION FOR DISMISSAL WITH
                                                                                                                        PREJUDICE
                                                                 11           vs.

                                                                 12   MUTUAL OF OMAHA INSURANCE
                           2415 East Camelback Road, Suite 800




                                                                      COMPANY, a foreign business corporation,
OGLETREE, DEAKINS, NASH,




                                                                 13
                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                                             Defendant.
                                     (602) 778-3700




                                                                 14
                                                                 15          Plaintiff Stacey King (“Plaintiff”) and Defendant Mutual of Omaha Insurance Company
                                                                 16   (“Mutual of Omaha”) hereby stipulate to dismiss this case with prejudice, each party to bear its
                                                                 17   own fees and costs.
                                                                 18          RESPECTFULLY SUBMITTED this 26th day of July 2019.
                                                                 19   PRO PER                                          OGLETREE, DEAKINS, NASH, SMOAK &
                                                                 20                                                    STEWART, P.C.

                                                                 21   By: s/ Stacey King                               By: s/ Kristina N. Holmstrom
                                                                             Stacey King                                   Kristina N. Holmstrom
                                                                 22          P.O. Box 20671                                State Bar 10086
                                                                             Las Vegas, NV 89112                           2415 East Camelback Road
                                                                 23          en-bogota@outlook.com                         Phoenix, AZ 85016
                                                                                                                           Tel.: 602.778.3700
                                                                 24          Pro Per                                       kristina.holmstrom@ogletree.com

                                                                 25                                                          Attorneys for Defendant

                                                                 26                                                    IT IS SO ORDERED:
                                                                 27          July 30, 2019
                                                                      DATED: ______________________                    _______________________________
                                                                 28                                                    UNITED STATES DISTRICT JUDGE
                                                                      Case 2:18-cv-01821-JCM-CWH Document 41 Filed 07/26/19 Page 2 of 2



                                                                  1                                      CERTIFICATE OF SERVICE

                                                                  2           I hereby certify that on the 26th day of July 2019, I electronically transmitted the attached

                                                                  3   document to the Clerk’s Office using the CM/ECF Systems for filing. The document was

                                                                  4   transmitted via first-class mail to:

                                                                  5           Stacey King
                                                                              P.O. Box 20671
                                                                  6
                                                                              Las Vegas, NV 89112
                                                                  7           en-bogota@outlook.com

                                                                  8
                                                                      s/ Susan Stimson
                                                                  9   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                                 10
                                                                 11
                           2415 East Camelback Road, Suite 800




                                                                 12
OGLETREE, DEAKINS, NASH,

                                 Phoenix, Arizona 85016
 SMOAK & STEWART, P.C.




                                                                 13                                                                                                39374720.1
                                     (602) 778-3700




                                                                 14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
                                                                 19
                                                                 20
                                                                 21
                                                                 22
                                                                 23
                                                                 24
                                                                 25
                                                                 26
                                                                 27
                                                                 28

                                                                                                                        2
